Opinion issued May 19, 2011
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-11-00330-CV
          01-11-00337-CV
          01-11-00338-CV
          01-11-00339-CV
———————————
IN RE TRAVIS
DAYNE BEGELTON, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus

 
MEMORANDUM OPINION
Relator, Travis Wayle Begelton, filed in this Court pro se petitions
for writs of mandamus asking that we order respondent[1]
to 1) rule on relator’s Application for Writ of Habeas Corpus; and 2) vacate relator’s
juvenile sentence pursuant to Tex. Fam.
Code Ann. § 58.003(g)(5). We deny the petitions for writs of mandamus.
A writ of mandamus will issue to correct a clear abuse of
discretion or the violation of a duty imposed by law when there is no adequate
remedy at law.    Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex.
1994) (orig. proceeding).  If the
respondent trial court has a legal duty to perform a nondiscretionary act, the
relator must make a demand for performance that the respondent refuses.  Barnes
v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).  The relator must also
provide this Court with a sufficient record to establish his right to mandamus
relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
Relator has not provided us with a record that shows he filed
any motions or otherwise requested relief from respondent, nor has he included
a certified or sworn copy of any orders complained of or any other documents
showing the matters complained of.  See Tex.
R. App. P. 52.3(k)(1)(A).
Therefore, the petitions for writs of mandamus are denied.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.




[1]
          Respondent is the Honorable Pat
Sheldon, 313th Family District Court, Harris County, Texas.